Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 73-78 of A Urakawa et al., US 15/998,895 (Feb. 16, 2017) are pending and under examination.  Claims 73 and 75 are rejected.  Claims 76-78 are objectionable.  Claim 74 is allowable.  

Election/Restrictions 

Pursuant to the Election of Species Requirement, Applicant respectively elected, in the Reply filed September 5, 2020, with traverse, the following species of catalyst (Example 1, Table 1, page 26 of the specification):

63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, catalyst surface area -- specific copper surface area (SCu) of 17.5 m2/gcat, catalyst particle size 100 [Symbol font/0x6D]m to 300 [Symbol font/0x6D]m, 

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 73-78 read on the elected species.  Applicant’s elected species was searched and determined to be disclosed by Urakawa relevant to the claimed method and subject a § 103 analysis in consideration of Applicant’s assertion of unexpected results.  Pursuant to MPEP § 803.02, the search and examination was extended to non-elected species falling within the claims> Art more relevant than Urakawa was not identified.  MPEP § 803.02(III)(C)(2)).  As such, the provisional election of species requirement is maintained as Final, and no claims are maintained as provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  


Claims Objections

Claims 76-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   


35 U.S.C. 112(a) Rejection of Claims 73 and 75

Claims 73 and 75 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the amended and new claim recitations of:

“(iv) from 0% to 2% by weight of MgO”.

Nowhere in the specification is there literal support for this range of MgO.  The only working example catalysts are Alfa Aesa No. 45776, Example 1, (comprising 1.3% MgO) and Example 2, CuO/ZnO catalyst (comprising 0% MgO).  

With respect to changing numerical range limitations, an analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.  MPEP § 2163.05(II)/(III) (citing In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  The issue in In re Lukach was whether the claim limitation of “a Mw/Mn ratio of at least 2.0 and less than about 3.0” is supported by the grandparent specification.  In re Lukach, the subject limitation was not expressly recited, but one of the working examples in the grandparent inherently described a copolymer which would have a Mw/Mn ratio of 2.6.  The court found that the single example inherently disclosing a copolymer having a Mw/Mn ration of 2.6 does not alone provide support for the recited range from 2.0 to 3.0.  MPEP § 2163.05(II)/(III); In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).  

Applicant cites the specification at page 14, line 19, which recites “[t]he catalyst typically further comprises MgO” and specification Example 2, which discloses a catalyst comprising 0% MgO.  This specification disclosure does not literally (or otherwise) support the amended claim 73 and 75 range of “(iv) from 0% to 2% by weight of MgO”.  Further, similar to In re Lukach, the two disclosed example catalysts (respectively  comprising 1.3% MgO and 0% MgO) do not support the amended claim range.  

Support for New Claims 75-78

While new claim 75 is rejected above for recitation of “(iv) from 0% to 2% by weight MgO”, the remaining portion of claim 75 and new claims 76-78 are supported by the specification as filed for the following reasons.  New claim 75 recites:

the catalyst comprises 
(i) from 63% to 72% by weight CuO, 
(ii) from 20% to 26% by weight ZnO, 
(iii) from 8% to 12% by weight Al2O3, and 
(iv) from 0% to 2% by weight MgO.

where the bolded recitation of “(iv) from 0% to 2% by weight MgO” is not supported for the reasons discussed above.  However, the non-bolded recitations of claim 75 are supported by the specification for the following reasons.  

First note that the specification provides literal support for the claim 75 ranges regarding ZnO and Al2O3.  

The specification does not provide literal support for the claim 75 range of “(i) from 63% to 72% by weight CuO”.  However, Applicant argues that the claim 75 range of “63% to 72% by weight CuO" is supported by combining the following two specification recitations:

“[t]he catalyst may for instance comprise . . . equal to or greater than 63 weight % of the copper component” [63% or greater] (specification at page 12, lines 31-33)

“[t]he catalyst may for instance comprise from 58 % by weight to 72 % by weight of the copper component” (specification at page 13, lines 2-3)

It is agreed that the cited specification portions support the new claim 75 range of “from 63% to 72% by weight CuO” because one of skill in the art being apprised that the copper component may be in an amount of 63% by weight or greater along with the disclosed range of “58 % by weight to 72 % by weight” would recognize possession of the claimed range of “from 63% to 72% by weight CuO”.  

The new claim 76 recitation of “(i) from 63% to 68% by weight CuO” (which is not literally recited in the application as filed) is supported by the Application as filed for the same reasons discussed above for claim 75 in view of Applicants argument.  The other claim 76 recitations are literally recited in the Application as filed.  

The new claim 77 recitation of (i) from 63% to 66% by weight CuO” (which is not literally recited in the application as filed) is supported by the Application as filed for the same reasons discussed above for claim 75 in view of Applicants argument.  The other claim 77 recitations are literally recited in the Application as filed.  

The new claim 78 recitation of (i) from 63% to 65% by weight CuO” (which is not literally recited in the application as filed) is supported by the Application as filed for the same reasons discussed above for claim 75 in view of Applicants argument.  The other claim 78 recitations are literally recited in the Application as filed.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claim 73 under AIA  35 U.S.C. 103 as being unpatentable over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”) is maintained for the reasons given in the previous Office actions.  

New 75 is rejected under AIA  35 U.S.C. 103 as being unpatentable over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”).  New claim 75 encompasses the elected catalyst species.  The § 103 rejection set forth in the previous Office actions is based on the elected catalyst species.  Accordingly, new claim 75 is rejected based upon the same § 103 rational set forth in the previous Office actions.  

The only issue argued by Applicant is that the § 103 rejection of claims 73 and 75 should be withdrawn in view of a finding of unexpected results.  For the reasons discussed in more detail below, Applicant’s argument is not persuasive and the § 103 rejections of 73 and 75 are maintained.  

However, Applicant’s argument of unexpected results is persuasive with respect to Claims 74 and 76-78.  As such, these claims are not obvious over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”).  Although these claims also encompass the elected species, obviousness is overcome by a finding of unexpected results as discussed in more detail below.  


Finding of Unexpected Results

The previous Office actions found the following respecting unexpected results in consideration of the following Tabular data provided by Applicant in previous Replies.  To recap, the data from Rows 1-3 and 6 is taken from the respective prior art reference and the data from Row 7 is taken from the specification example (specification Table 3, page 31).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



As discussed in the previous Office actions, the above catalysts have the following compositions.  

Catalyst 
catalyst IIA (i.e., Bansode’s Cu/ZnO/Al2O3 (I), 27.8 wt.% CuO, 26.5 wt.% ZnO, 45.7 wt.% Al2O3; 0 wt.% MgO (SCu = 1.7 m2/gcat, crystallite size 6.9 nm)

catalyst IIC, disclosed/elected species (i.e., Alfa Aesar (catalog number 45776) 63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, (SCu = 17.5 m2/gcat, crystallite size 3.9 nm) 

*(notably catalyst IIA differs from catalyst IIC in that it comprises 0% MgO).

As stated in the previous Office actions, a comparison of Row 7 (present application, see instant specification at page 31, Table 3) with Row 3 (See Bansode at Table S6) is notable.  Both entries operate at the same GHSV (10,000 h-1) and other process conditions, with the same catalyst IIC (where the only difference is the molar ratio of H2:CO2), but albeit though Row 7 gives a lower CO2 conversion of 61.0%, a lower methanol selectivity of 93.7%, and a lower CO selectivity of 6%, nonetheless still provides more than double the yield of MeOH on a mg/g.hr basis (1692 versus 798).  On its face, this result (i.e., that catalyst IIC performs better, with respect to yield, at a H2:CO2 molar ratio of 3:1 versus 10:1 (compare Row 3 with Row 7) is unexpected and surprising particularly in view of the fact that (as can be seen from comparison of Row 1 with Row 3), catalyst IIA provides the reverse effect.  That is, catalyst IIA performs better at a H2:CO2 molar ratio of 10:1 versus at 3:1).1  


Application of the Unexpected Results to the Claims

Application to Claims 73-75

Rejection of claims 73 and 75 is maintained because the finding of unexpected results is not commensurate with claim scope at least because these claims provide for 0% MgO.  

As previously discussed, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP § 716.02(d).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range (as in the present case) if one of ordinary skill would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend.  MPEP § 716.02(d)(I).  The burden is on Applicant.  MPEP § 716.02(b)(I).  

As noted above, a significant difference between catalyst IIA (0% MgO) and catalyst IIC (1.3% MgO, which exhibits the unexpected results at 3:1 molar ratio of H2:CO2) is the weight percent of MgO.  With respect to claims 73 and 75, Applicant argues that based on the specification results (i.e., Row 7 above) for elected catalyst IIC, one of ordinary skill would reasonably expect the full scope of catalysts defined in claims 73 and 75 to provide the same or similar unexpectedly high methanol weight-time yields at the claimed H2:CO2 molar ratios because they all have very similar compositions. This argument is not considered persuasive at least because claims 73 and 75 encompass catalyst compositions comprising 0% by weight MgO.  Applicant has provided insufficient rational as to why the finding of unexpected results would extend to the claim 73 and 75 catalysts comprising 0% Mg.  Thus, Applicant has not met its burden of showing that that the unexpected result are commensurate with claim scope; that is, Applicants rational is insufficient to support a finding that the unexpected results for the narrower catalyst range tested (a single catalyst) demonstrate a trend that would reasonably be expected to extend to the broader catalyst compositions of claims 73 and 75.  MPEP § 716.02(d).  No trend is evident, particularly in view of the fact that only one catalyst composition has been shown to perform unexpectedly.  

Application to Claims 74 and 76-78

As stated in the previous Office action, claim 74 is not obvious in view of Urakawa because claim 74 is directed specifically to catalyst IIC, which as discussed above, performs unexpectedly under the conditions of the claimed method.  

New claims 76-78 (which are broader than claim 74 with respect to catalyst composition) are not obvious in view of Urakawa because the finding of unexpected results is commensurate with their claim scope.  MPEP § 716.02(d).  The table below compares the weight percent composition of catalyst IIC, for which there is a finding of unexpected results, with the catalyst compositions (weight percent) of claims 76-78.  

Catalyst
CuO
ZnO
Al2O3
MgO
Catalyst IIC
63.5%
24.7%
10.1%
1.3%
Claims 76
63% to 68%
22% to 26%
8% to 12%
1 % to 2%
Claim 77
63% to 66%
22% to 25%
9% to 11%
1 % to 2%
Claim 78
63% to 65%
22% to 25%
9% to 11%
0.9 % to 1.7%


Applicant argues that based on the specification results (i.e., Row 7 above) for elected catalyst IIC, one of ordinary skill would reasonably expect the full scope of catalysts defined in claims 76-78 to provide the same or similar unexpectedly high methanol weight-time yields at the claimed H2:CO2 molar ratios because they all have very similar compositions. This argument is considered persuasive.  Due to the close compositional similarity between catalyst IIC and those of claims 76-78, one of ordinary skill could reasonably extend the probative value of the unexpected performance of catalyst IIC under the claimed conditions to the catalysts of claims 76-78.  MPEP § 716.02(d)(I).  


Subject Matter Free of the Art of Record

Claims 74 and 76-78 are  free of the art of record for the following reasons.  The closest prior art of record is A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”).  Claims 74 and 76-78 are not obvious in view of Urakawa because Applicant has demonstrated unexpected results commensurate in scope with the claims as discussed in detail above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This more effective performance of catalyst IIA at a H2:CO2 molar ratio of 10:1 is discussed by Bansode at page 67-68 under the heading of “3. Results and discussion”.